Citation Nr: 0301953	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  01-03 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right 
hand injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from September 1978 to October 
1981, from October 1991 to April 1992, and from January to 
October 1997.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, which denied the veteran's claim of entitlement 
to service connection for residuals of a right hand injury.  
The veteran filed a timely notice of disagreement and the RO 
subsequently provided a statement of the case (SOC).  In 
April 2001 the veteran perfected his appeal, and the issue 
was properly certified to the Board.  The veteran testified 
at a Travel Board hearing before the undersigned, at the RO, 
in November 2001.

In December 2002, the RO contacted the Board to request 
return of the claims file to the RO, for adjudication of one 
or more additional issues.  For reasons explained below, the 
Board has determined that certain evidentiary development is 
required as to the issue which has been certified on appeal.  
Because it will be more efficient for the required 
development to take place simultaneously, and so as to avoid 
unnecessary delays and confusion, the Board is remanding this 
case in its entirety, in view of the RO's request that the 
Board return the veteran's claims file for local 
consideration of other matters.  See, e.g., Chairman's 
Memorandum 01-02-01 (Jan. 29, 2002), para. 9(c)(6).


REMAND

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  

Notwithstanding the lack of evidence of a disorder during 
service, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the currently claimed disability was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Service medical records indicate that the veteran complained 
of right wrist and hand pain in September 1997.  He reported 
right hand pain in the wrist area that felt like a knot.  The 
examiner noted that the veteran was unable to write or close 
his fist.  Physical examination was within normal limits.  
The veteran had full range of motion with good strength and 
development of the right wrist.  

That a condition or injury occurred in service alone is not 
enough to necessarily warrant service connection; there must 
be a post-service disability resulting from that condition or 
injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran was afforded a VA examination in March 2000, at 
which time he reported injuring his right hand in service and 
suffering residual pain over the volar surface of the hand.  
The veteran denied any numbness in his hand.  Physical 
examination of the veteran's right wrist revealed range of 
motion on extension from 0 to 45 degrees; 0 to 80 degrees on 
flexion; 0 to 20 degrees on radial deviation; and 0 to 40 
degrees on ulnar deviation.  There was no specific tenderness 
to palpation over the volar aspect of the wrist but there was 
pain, particularly on extension.  Report of X-rays of the 
veteran's wrist revealed no fractures, dislocations, or other 
acute or chronic abnormalities.  The examiner concluded the 
veteran had probable tendonitis of the right wrist due to an 
injury in service.  

DEB and DS provided buddy statements in support of the 
veteran's claim in which both recalled that the veteran 
suffered right wrist pain in service.  

A bone scan report from the Good Samaritan Hospital indicated 
possible mild arthritis in the veteran's right wrist.  Dr. 
Slugle noted in December 2000 that the bone scan findings 
were consistent with the veteran's report that his wrist 
really only hurt during "the loading act."  Dr. Slugle 
diagnosed mid-carpal arthritis.  He did not opine as to the 
etiology of the veteran's right hand and/or wrist condition.  

The veteran was afforded another VA examination in December 
2002.  He reported pain in the dorsal aspect of his right 
wrist and hand.  He could not recall any particular injury 
associated with the onset of his symptoms.  According to the 
veteran, his intermittent right wrist pain was primarily 
manifested when he attempted to write.  

Clinical evaluation revealed essentially full range of motion 
of the veteran's right wrist.  He had flexion to 90 degrees; 
extension to 85 degrees; abduction to 20 degrees; adduction 
to 35 degrees; pronation to 85 degrees; and supination to 
85 degrees.  His grip strength was 5/5 bilaterally and he had 
full motion in all fingers on both hands.  The examiner noted 
mild local tenderness overlying the third and fourth 
metacarpals at about the junction of the middle and proximal 
thirds.  There was no tenderness about the wrist itself.  
There was no apparent crepitation with wrist motion.  

The examiner noted review of Dr. Slugle's report and the X-
rays taken at the time of Dr. Slugle's examination.  

The veteran reported that there were additional films of his 
right wrist and hand, taken in December 2002.  However, the 
examiner noted that they were not available for review.  The 
veteran was diagnosed with early degenerative arthritis of 
the right wrist, "suspected but not definitely 
established."  The examiner indicated that since the 
veteran's diagnosis was "obscure" there was no "[definite] 
connection to a service activity."  According to the 
examiner, a more conclusive statement might be made if the 
films from December 2002 were reviewed.  It was noted that 
"[i]t is possible that [the veteran] had some minor trauma 
to the wrist as the causative factor while he was in the 
service."  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" disability, such as arthritis, when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within a presumptive period under 38 C.F.R. 
§ 3.307) and the veteran has the same condition at present; 
or (2) a disease manifests itself during service (or during 
the presumptive period) but is not identified until later, 
there is a showing of continuity of symptomatology after 
discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

In the present case, the use of the words "probable" and 
"possible" makes the opinions of the March 2000 and 
December 2002 VA examiners speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may"also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  

When the Board determines that the record before it is 
inadequate to base a decision upon, then a remand is 
required.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The Board notes that, in November 2000, during the pendency 
of this appeal, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the assistance to be afforded 
to claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (2000) (codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  VA's duty to assist includes 
making reasonable efforts to obtain medical and other records 
that are relevant to the veteran's claim, unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 U.S.C.A. § 5103A(b) (West 1991 & Supp. 2002).  During his 
December 2002 VA examination, the veteran reported that he 
had had recent films taken of his right wrist.  The examiner 
noted that reports of such were not of record at the time of 
examination.  It was specifically noted that a more 
definitive opinion as to the etiology of the veteran's right 
wrist condition, if any, might be made if said films were 
made available for review.  

Therefore, the Board finds that, in the absence of the 
records of treatment alleged to have been received by the 
veteran, the record is inadequate upon which to base a 
decision, and a remand is required.  See Littke supra.

As noted above, the VCAA requires VA to make reasonable 
efforts to assist all claimants in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  See 38 U.S.C. § 5103A(b) 
(West 1991 & Supp. 2001).  In accordance with these 
provisions, the Board finds that a remand of this case is 
warranted, so the RO can ensure that all available VA and 
non-VA treatment records are obtained.  See also Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (holding that VA treatment records are 
considered to be constructively contained in the claims 
folder and must be obtained before a final decision is 
rendered).

Therefore and for the reasons discussed above, the matter on 
appeal is remanded for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for a right wrist and/or hand 
condition.  After securing the necessary 
release, the RO should obtain those 
records that have not previously been 
associated with the veteran's VA claims 
folder.  The RO should notify the veteran 
if identified records are unavailable.

2.  Once all VA and non-VA treatment 
records have been associated with the 
claims folder, the file should be 
returned to the VA Medical Center in 
Lebanon, PA.  The examiner should 
completely review the veteran's claims 
folder, particularly any evidence 
submitted or added to the folder since 
the issuance of the December 2002 VA 
examination report.  Then, the examiner 
should issue an addendum to said report, 
which indicates his/her opinion as to the 
etiology of the veteran's right 
wrist/hand condition, if any, expressed 
to a degree of medical certainty.  More 
specifically, the examiner should opine 
as to whether the veteran has a current 
right hand/wrist condition that was 
incurred in or aggravated by active 
service.  The examiner should site to 
specific evidence of record in support of 
his/her conclusions.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2002).



